                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  TRACY JONES,                                     )
                                                   )
                Plaintiff,                         )
                                                   )             No.    3:20-CV-101-DCLC-HBG
  v.                                               )
                                                   )
  JOHN EVANS and KATIE SPURLING,                   )
                                                   )
                Defendants.                        )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On March 9, 2020,

 the Court entered an order notifying Plaintiff that he had not filed the required documents to

 proceed in forma pauperis and providing him thirty days from the date of entry of that order to do

 so [Doc. 4]. The Court also warned Plaintiff that if he failed to timely comply with that order, the

 Court would presume that Plaintiff is not a pauper, assess the full amount of fees, and order the

 case dismissed for want of prosecution [Id. at 2]. More than forty-five days have passed and

 Plaintiff has not complied with this order or otherwise communicated with the Court.

 Accordingly, Plaintiff will be ASSESSED the $400 filing fee and this matter will be dismissed

 pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

 prosecute or to comply with these rules or any order of the court.” See, e.g., Nye Capital

 Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. &

 Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when considering

 such a dismissal:

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the




Case 3:20-cv-00101-DCLC-HBG Document 6 Filed 04/24/20 Page 1 of 3 PageID #: 25
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

 the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

 Plaintiff received the Court’s previous order, but chose not to comply therewith. As such, the first

 factor weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has not prejudiced Defendants.

        As to the third factor, the Court warned Plaintiff that if he failed to timely comply with its

 previous order, the Court would presume that Plaintiff is not a pauper, assess the full amount of

 fees, and order the case dismissed for want of prosecution [Id.].

        Finally, as to the fourth factor, the Court finds that alternative sanctions are not warranted.

 As set forth above, Plaintiff is a prisoner seeking to proceed in forma pauperis in this matter and

 has not responded to the Court’s previous order or otherwise communicated with the Court.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of Plaintiff’s action pursuant to Rule 41(b).           Accordingly, Plaintiff will be

 ASSESSED the filing fee of $400.00 and this action will be DISMISSED.

        The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit to the

 Clerk, U.S. District Court, 800 Main Street, Knoxville, Tennessee 37902, twenty percent (20%) of

 Plaintiff’s preceding monthly income (or income credited to his trust account for the preceding

 month), but only when such monthly income exceeds $10.00, until the full filing fee of $400.00



                                                    2

Case 3:20-cv-00101-DCLC-HBG Document 6 Filed 04/24/20 Page 2 of 3 PageID #: 26
 has been paid to the Clerk’s Office. McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir. 1997),

 overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        To ensure compliance with the fee-collection procedure, the Clerk will be DIRECTED to

 mail a copy of this memorandum opinion and the accompanying order to the Warden of the

 Morgan County Correctional Complex and the Attorney General for the State of Tennessee. This

 order shall be placed in Plaintiff’s institutional file and follow him if he is transferred to another

 correctional facility. The Clerk will also be DIRECTED to furnish copies of this memorandum

 opinion and the accompanying order to the Court’s financial deputy.

        The Court CERTIFIES that any appeal from this order would not be taken in good faith.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:

                                                s/Clifton L. Corker
                                                United States District Judge




                                                   3

Case 3:20-cv-00101-DCLC-HBG Document 6 Filed 04/24/20 Page 3 of 3 PageID #: 27
